In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 1/4/21 are acknowledged. Claim 3 has been amended. Claims 1 – 3 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objection to claim 3.
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the Kawaguchi – Kulper combination have been fully considered but they are not persuasive, as detailed below.
Claims 1 – 3:
(a)	Applicant references para. 0011 of Kulper and asserts that “Based on this, one of ordinary skill in the art Reply to Office Action of August 5, 2020Page 4would understand that the foregoing descriptions of Kulper mean that it is not preferable to select PVC that does not contain a plasticizer” (para. bridging pp. 3 – 4 of the Remarks, Applicant’s emphasis).   
The Examiner respectfully disagrees and notes that para. 0011 clearly states that “… some of the slowly evaporating plasticizers, like DOP (dioctyl phthalate), have the drawback not only slowly evaporating plasticizers. Since such drawbacks would not be present in unplasticized PVC, Kulper would not have discussed them, if the reference considered only unplasticized PVC.

(b)	Applicant makes a distinction between a particular material (nonwoven) used by Kulper versus a resin film of the instant application.  
The Examiner notes that Applicant’s argument misses the point that any plastic material comprising a slowly evaporating plasticizer would outgas and have the drawbacks of marked volatility and toxicological undesirability. Hence, the teachings of Kulper would suggest avoiding such slowly evaporating plasticizer in a resin film taught by Kawaguchi.   

(c)	Applicant points out that para. 0011 “… refers to a situation where the DOP is used inside a vehicle. Therefore, one of ordinary skill in the art would not be motivated to apply this teaching of Kulper to a resin film that is used for storing or delivering an optical fiber” (p. 4).
The Examiner notes that Applicant’s argument misses the point that a slowly evaporating plasticizer would outgas and have the drawbacks of marked volatility and toxicological undesirability, regardless of whether a contained space or an open environment is considered. Furthermore, a bobbin with a wound optical fiber would be stored in a contained storage space (e.g., a warehouse) so the issue of outgassing caused by a slowly evaporating plasticizer is definitely a concern.

As a relevant comment, the Examiner notes that while the benefit claimed by the instant application (avoidance of deterioration of a coating resin of a wound optical fiber; para. 0008) is different from the benefit of the Kawaguchi – Kulper combination (avoidance of outgassing of a slowly evaporating plasticizer), such distinction is not yet defined by the claims. If it were, further consideration would be needed to determine whether such distinction translates to a difference/change in a structure/composition of the resin film. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 9-197146) in view of Kulper (US 2004/0082243 A1).
Regarding claim 1, Kawaguchi discloses (Figs. 1 – 3; para. 0001 – 0019) an optical fiber storage method, comprising, in a state in which an optical fiber 2 coated with a coating resin 16 “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”) is wound around a bobbin 1 (para. 0016), covering with a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a polymer resin such as a conventional vinyl chloride resin” at para. 0017) that is in direct contact with an outer circumference of the optical fiber 2 (as detailed in Fig. 2; para. 0016 – 0018), and storing the optical fiber 2.  
Kawaguchi does not detail/specify whether the resin film 3 contains a plasticizer or not. However, Kulper discloses (Abstract; para. 0001 – 0011 and 0117) a film/tape 2 that is made of a resin material (para. 0109 and 0127) and protects an outer circumference of cables (para. 0005) by being wrapped around, in direct contact with, the outer circumference of cables (a film/tape 2 is wrapped around a rod 1 in Fig. 1). Kulper expressly teaches/specifies that the film/tape does not contain a plasticizer (“Adhesive tapes of this kind are not only PVC-free or halogen-free per se, and therefore meet the environmental requirements, but …there is also no need to use plasticizers and the like for the requisite flexibility of the backing--accordingly, it is possible on this basis to achieve favorable fogging values as compared with PVC-film adhesive tapes; that is, these web backings contribute levels of outgassing which are at least markedly reduced, if present at all” at para. 0117, emphasis added). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the resin film 3 of Kawaguchi can be made of a resin material that does not contain a plasticizer, so that outgassing and toxicity associated with plasticizers can be eliminated (para. 0117 as quoted above; also “some of the slowly evaporating plasticizers, like DOP (dioctyl phthalate), have the drawback not only of a marked volatility but also of a known toxicological undesirability” at para. 0011 of Kulper).
In light of the foregoing analysis, the Kawaguchi – Kulper combination teaches expressly or renders obvious all of the recited limitations.
As an aside and relevant comments, the following is noted: 

(ii)	While the instant application describes (para. 0008 and 0022) a benefit of a decreased/eliminated risk of a fiber coating deteriorating from direct contact with a film, if the latter does not contain a plasticizer, such description/discovery at best amounts only to finding a new property of a known product/composition (a resin film without a plasticizer). 
(iii)	Other related issues are addressed in detail in the Section “Response to Amendments / Arguments” above. 
Regarding claim 2, the teachings of Kawaguchi and Kulper combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber delivery method (“… a method for packing an optical fiber for air transportation” at para. 0001 of Kawaguchi), as detailed above for claim 1. It is also noted that claims 1 and 2 differ from each other only their preambles (the word “storage” in claim 1 versus the word “delivery” in claim 2).  
Regarding claim 3, the teachings of Kawaguchi and Kulper combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations of an optical fiber winding bobbin, as detailed above for claim 1.
Specifically, the Kawaguchi – Kulper combination contemplates:
an optical fiber winding bobbin 1,2,3 (Fig. 1 of Kawaguchi) comprising an optical fiber 2 coated with a coating resin 16 (as detailed in Fig. 3; “an outer layer 16 such as a foamed polyethylene resin; at para. 0004”), a bobbin 1 around which the optical fiber 2 is wound (Fig. 1; para. 0016), and a resin film 3 (e.g., made of a vinyl chloride resin; “As the conductive protective film 3, for example, a ) that covers the optical fiber 2 and the bobbin 1 (its portion 1a, as seen in Fig. 1), wherein: 
the bobbin 1 includes a cylindrical drum 1a around which the optical fiber 2 is wound (Fig. 1), and (disk-shaped) flanges provided on both sides of the drum 1a (Fig. 1), and 
the resin film 3 does not contain a plasticizer (in accordance with the teachings of Kulper, with the associated benefits of avoiding degassing and toxicity; para. 0011 and 0117).  
The Kawaguchi – Kulper combination that the optical fiber 2 can be wound around the drum 1a to its full capacity (to maximize the utilization of the bobbin), i.e., to an outer dimeter of the flanges, in which case a diameter of an outer circumference of the optical fiber 2 wound around the drum 1a is about the same as a diameter of the flanges. The resin film 3 covers the outer circumference of the optical fiber 2 and (outer) edges of the flanges and is in direct contact with the outer circumference of the optical fiber 2 and the (outer) edges of the flanges.

Conclusion
Applicant's arguments and amendments filed 1/4/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896